EXHIBIT
coy)”

REGISTRATION FOR SSA
ENTERPRISES, LLC WITH
PLAINTIFF’S MOTHER AS
REGISTERED AGENT THEREFOR
AND DEED AND PICTURE OF
$730,000.00 SOUTH CAROLINA
RESIDENCE PURCHASED BY SSA
ENTERPRISES BEFORE PLAINTIFF
DRAFTED TO NBA

Case 1:19-cv-00593-LCB-JLW Document 54-5 Filed 02/17/21 Page1of5
 

SSA Enterprises LLC is a South Carolina entity registered on April 12, 2019 listing Sharonda
Sampson Anderson as the Registered Agent.

 

SSA Enterprises, LLC

Corporate Information Important Dates
Entity Type Limited Liability Company Effective Date 04/12/2019
Status Good Standing Expiration Date N/A
Domestic/Foreign Domestic Term End Date 04/12/2069
Incorporated State South Carolina Dissolved Date N/A
Registered Agent

Agent Sharonda Sampson Anderson

— i __—e

 

 

 

Case 1:19-cv-00593-LCB-JLW Document 54-5 Filed 02/17/21 Page 2of5
~ South Carolina Secretary of State

Business Entities Online

~~File, Search, and Retrieve Documents Electronically ~~

 

SSA Enterprises, LLC

 

 

 

 

 

 

 

Corporate Information Important Dates
Entity Type: Limited Liability Company Effective Date: 04/12/2019
Status: Good Standing Expiration Date: N/A
Domestic/Foreign: Domestic Term End Date: 04/12/2069
Incorporated State: South Carolina Dissolved Date: N/A
Registered Agent
Agent: Sharonda Sampson Anderson
Address: Gan ee
South Carolina GD
Official Documents On File
Filing Type Filing Date
Articles of Organization 04/12/2019
For filing questions please contact us GS Copyright © 2020 State of South Carolina

Case 1:19-cv-00593-LCB-JLW Document 54-5 Filed 02/17/21 Page 3of5
 
 

He Grantee’s address: ~

 

DBE-2019-24008 UIUC

DEE BK 123-2 PG 74-75

Recorded 2 Pages on 05/29/2019 02:45:13 PM
Recording Fee: $10.00 County Taxes: Sla
Office of REGISTER OF DEEDS, SSetiyeee) S.C.
Dorothy Earle, Register Of Deeds

   
 

KNOW ALL MEN BY THESE PRESENTS, that, (ss
Sa iv consideration of SEVEN HUNDRED THIRTY

THOUSAND AND NO/100 DOLLARS, ($730,000.00), the receipt of which is hereby

acknowledged, have granted, bargained, sold and released, and by these presents do grant, bargain,

sell and release unto:

SSA ENTERPRISES, LLC, its successors and assigns forever:

   
 
     
   

All that certain piece, parcel or lot of land, with improvements thereon, lying, situate and being in
the State and County aforesaid, being shown and designated-as Lot No. containing .62 acre,

ore or less, fronting on , on a plat prepared for in
nd recorded December 21, 1998, in Plat Book at
page qi, Register of Deeds forgy County, South Carolina.

This is the same property conveyed _to the grantor herein by deed of

dated
Januaty @, 2007, recorded Janua 2007, in Deed Book at ee and _ deed of

dated Janua 2011, recorded Februarygm 2011, in Deed Boo at page
Register of Deeds for County, South Carolina,

Block iy ea Cc.

together withall and singular the rights, members, hereditaments and appurtenances to said premises

belonging or in anywise incident or appertaining; to have and to hold all and singular the premises

 

 

~ before mentioned unto the grantee(s), and the grantee’s(s’) heirs (or successors) and assigns forever, .
And the grantor(s) does) hereby bind the grantor(s) and the grantor’s(s”) heirs (or successors),

executors and administrators to warrant and forever defend all and singular said premises unto the

Case 1:19-cv-00593-LCB-JLW Document 54-5 Filed 02/17/21 Page 4of5
anea ay ee at

oe a wizetcle ay Talia fae oye oar : a —_ —
Ara Anmd maa Vrs Bite

= i eM 3
ieeetar tt or Sliryaad. irtreis and aaa wen ae ede ai.

a Sie eae ese wap ado MBs tip Aw Braids) aud tine

oe?
a

ay

grantor’s(s’) heirs (or successors) and against every person whomsoever lawfully claiming or to

claim the same or any part thereof, except as to restrictions and easements of record, if any,

WITNESS the grantor’s(s’) hand(s) and seal(s) this o¢ OF aby of Many, 2019.

SIGNED, sealed and delivered i in the presence of

 
    

(#1 witness to sign :
Print name;

  

STATE OF SOUTH CAROLINA )
) ACKNOWLEDGMENT

COUNTY OF Ga ) od

|, CAE Notary Public for South Carolina, do hereby certify that

before me this day and acknowledged the due execution of the foregoing instrument,

WITNESS my hand and seal this the o2F Vay of Mtg» 219

WOR Anda

 

 

 

 

 

 

4 ’
sont er MO oy (Notary to sign)
% a‘ ° 4 Hee
See otARE es Notary Public for South Carolina
sos 5 of a .
oe et 2S My Commission Expires: 10-14-23
4%, Pua “se
%, woe
AS
"5 Soret ohh <<

Faagyae™

Case 1:19-cv-00593-LCB-JLW Document 54-5 Filed 02/17/21 Page5of5
